

CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATEMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[REDACTED].” AN UNREDACTED
VERSION OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 
AMENDMENT #1 TO LICENSED SOFTWARE ADDENDUM #6 AND
AMENDMENT #1 TO LICENSED SOFTWARE ADDENDUM #7 TO
MASTER TECHNOLOGY LICENSE AGREEMENT (MTLA)
DATED APRIL 1, 1997
 
This Amendment #1 to Licensed Software Addendum #6 and Licensed Software
Addendum #7 (hereinafter this “Amendment”) is entered into and effective as of
January 9, 2008 (hereinafter the “Effective Date”) by and between Kyocera Mita
Corporation, a Japanese corporation, with offices at 2-28, 1-chome, Tamatsukuri,
Chuo-ku Osaka, 540-8585, Japan (hereinafter referred to as “KMC”) and Peerless
Systems Corporation, a Delaware corporation, with offices at 2381 Rosecrans
Avenue, Suite 400, El Segundo, CA 90245 (hereinafter referred to as “Peerless”).
Each of KMC and Peerless is sometimes referred to as a “Party” and jointly as
“Parties” in this Amendment.
 
RECITALS
 
A. WHEREAS, a Master Technology License Agreement dated April 1, 1997 was
entered into by and between Peerless and Kyocera Corporation, and was
transferred to KMC on April 1, 2002, as amended (the “MTLA”). Each of the
Licensed Software Addendum #6 and Licensed Software Addendum #7 was entered into
pursuant to the MTLA (individually, “LSA” and, collectively, the “Addenda”)
under which Peerless granted KMC certain rights in its Licensed Software
Products; and
 
B.  WHEREAS, the parties agree that LSA #6 and LSA #7 should be amended to
reflect business terms, modification and changes previously agreed to between
the parties, as detailed in this Amendment.
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
 

 
1.
Definitions. All capitalized terms used in this Amendment that are not
specifically defined herein shall have the meaning ascribed to them in LSA #6,
LSA #7 or the MTLA.

 

 
2.
Amendment to LSA #6. Provided final acceptance of the PEERLESS Deliverables for
the Licensed Products is given by KMC on or before January 9, 2008 pursuant to
Section 2c of this Amendment, LSA #6 shall be amended as follows:

 

 
a.
Table #1C to Exhibit A to LSA #6 is hereby deleted in its entirety and replaced
by Table #1C as follows:

 
[REDACTED]
 

 
b.
Table #2C to Exhibit A to LSA #6 is hereby deleted in its entirety and replaced
by Table #2C as follows:

 
[REDACTED]
 

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATEMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “[REDACTED].” AN UNREDACTED
VERSION OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 

 
c.
Effective as of January 9, 2008, KMC acknowledges final acceptance of the
PEERLESS Deliverables for all the Licensed Products identified in LSA #6 and LSA
#7. Any and all other acceptance terms for Licensed Products identified in LSA
#6 and LSA #7 under the Master Development Agreement, effective as of February
1, 2005, by and between KMC and Peerless, the MTLA, applicable Addenda and/or
Sections 2.7 of LSA #6 and LSA #7, respectively, are superseded by this
Amendment.

 

 
3.
Miscellaneous.

 

 
a.
Except as specifically amended by this Amendment, the MTLA and Addenda shall
remain in full force and effect.

 

 
b.
The execution, delivery and performance of this Amendment shall not, except as
expressly provided herein, constitute a waiver of any provision of, or operate
as a waiver of any right, power, or remedy of any party under the MTLA and
Addenda.

 

 
c.
Section and subsection headings in this Amendment are included herein for
convenience of reference only, and shall not constitute a part of this Amendment
#1 for any other purpose or be given any substantive effect.

 

 
d.
This Amendment may be executed in any number of counterparts, and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.



 
Kyocera Mita Corporation
     
By:
/s/ Katsumi Komaguchi
 
Name:
Katsumi Komaguchi
 
Title:
President

 
Peerless Systems Corporation
   
By:
/s/ Richard L. Roll
Name:
Richard L. Roll
Title:
President and Chief Executive Officer

 

--------------------------------------------------------------------------------

